205 Cal. App. 2d 673 (1962)
HOWARD L. BEAZELL, Plaintiff and Appellant,
v.
EUGENE SCHRADER, Defendant and Respondent.
Civ. No. 26165. 
California Court of Appeals. Second Dist., Div. Four.  
July 16, 1962.
 Milton Zerin for Plaintiff and Appellant.
 Thomas E. Garcin for Defendant and Respondent.
 BURKE, P. J.
 Plaintiff purports to appeal from an order sustaining without leave to amend defendant's demurrer to a first amended complaint.
 On November 3, 1961, a minute order was entered sustaining defendant's demurrer to first amended complaint without leave to amend for failure to state a cause of action within the jurisdiction of the superior court. No judgment thereon has been entered. *674
 [1] It is well settled that an order sustaining a demurrer without leave to amend is not an appealable order or a final judgment. A reviewing court does not have jurisdiction to review an appeal of this type. (Tellefsen v. Key System Transit Lines, 187 Cal. App. 2d 44 [9 Cal. Rptr. 299]; Futlick v. F. W. Woolworth Co., 149 Cal. App. 2d 296, 298 [308 P.2d 405]; Schmidt v. Townsend, 103 Cal. App. 2d 185, 186-187 [229 P.2d 488]; see also 3 Witkin, Cal. Procedure,  19, p. 2162.)
 The purported appeal is dismissed.
 Jefferson, J., and Balthis, J., concurred.